Citation Nr: 0709861	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  05-00 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of a right 
leg injury.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1967 to 
June 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Atlanta, Georgia.  This appeal was remanded in August 
2006 for additional development and consideration.  The Board 
has reviewed the record and concludes that all remand 
directives were completed.  Thus, the veteran's claim is 
ready for appellate review.


FINDING OF FACT

There is no competent medical evidence that the veteran 
currently has residuals of a right leg injury that were 
aggravated by active service.


CONCLUSION OF LAW

Residuals of a right leg injury were not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§ 1101, 1110, 1111 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

After reviewing the claims folder, the Board finds that the 
veteran has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  An August 2006 letter informed him 
of the information and evidence necessary to warrant 
entitlement to the benefit sought.  This letter also advised 
the veteran of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  Finally, the August 2006 letter expressly 
notified the veteran of the need to submit any pertinent 
evidence in his possession.  

The Board notes that the August 2006 letter was sent to the 
veteran after the January 2004 rating decision.  However, to 
the extent that the notice was not given prior to the initial 
adjudication of the claims in accordance with Pelegrini II, 
the Board finds that any timing defect was harmless error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice provided to the veteran in August 2006 fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), and, after the notice was provided, the case was 
readjudicated and a December 2006 supplemental statement of 
the case was provided to the veteran.  See Pelegrini II, 
supra; Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. 
Dec. 21, 2006) (a (supplemental) statement of the case that 
complies with all applicable due process and notification 
requirements constitutes a readjudication decision).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The August 2006 letter sent to the veteran provided 
such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims and providing a VA 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
 3.159(c)(4)(i) (2006).  The veteran's service medical 
records are associated with the claims folder, as well as all 
relevant private treatment records.  The veteran has not 
identified any additional relevant, outstanding records that 
need to be obtained before deciding his claim.  

A VA examination was not provided in conjunction with the 
veteran's claim, and the Board notes that the evidence of 
record does not warrant one because there is sufficient 
competent medical evidence to decide his claim.  See 
38 C.F.R. § 3.159(c)(4) (2006).  VA has a duty to provide a 
VA examination when the record lacks evidence to decide the 
veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  
Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In the present case, there is nothing in the record, other 
than the veteran's own lay statements, that indicates he has 
a current disability of residuals of a right leg injury.  As 
such, VA is not required to provide him with a VA examination 
in conjunction with his claim.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

The veteran contends that he entered service with residuals 
of a right leg injury due to an automobile accident, and that 
service aggravated these residuals.  He states that he 
currently has numbness and pain in his right lower extremity 
due to such aggravation.  

As an initial matter, the Board observes that the veteran's 
induction examination notes that he injured his right lower 
leg in an August 1966 automobile accident.  The examiner 
noted that there was a laceration with no evidence of 
fractures, and that the veteran's right lower leg was still 
swollen.  Seeing as the veteran's right lower leg injury was 
noted on examination, the presumption of sound condition at 
service entrance does not attach in this case.  See Crowe v. 
Brown, 7 Vet. App. 238, 245 (1994); 38 C.F.R. § 3.304(b) 
(2006).  Thus, the veteran's claim is one for aggravation of 
a preexisting disability.  See Wagner v. Principi, 370 F.3d 
1089, 1096 (Fed. Cir. 2004).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  When the pre-service disability undergoes an 
increase in severity during service, the presumption of 
aggravation applies, and "clear and unmistakable" evidence 
is required to rebut such presumption.  38 C.F.R. § 3.306(b).  
The law further provides that the burden to show no 
aggravation of a pre-existing disease or disorder during 
service is an onerous one that lies with the government.  See 
Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  

In the present case, the Board need not consider whether the 
veteran's preexisting residuals of a right leg injury 
underwent a permanent worsening during service because there 
is no evidence of any current residuals of right leg injury.  
Rather, the veteran's post-service medical records 
demonstrate that he has presented only for complaints of 
pain, and no diagnosis has yet been provided.  A January 2002 
private medical record indicates that the veteran was 
involved in an on-the-job accident in August 1999 in which he 
fell and injured his back.  Bilateral leg dysesthesias was 
noted at the time.  The examiner noted that the veteran had 
pain in his cervical spine radiating into his lumbar spine 
radiating into his right posteromedial lateral leg down to 
the right ankle.  Some weakness was also noted.  However, no 
diagnosis was provided.  The rest of the veteran's post-
service medical records are also silent for a diagnosis of a 
right leg disability.  

VA does not generally grant service connection for pain 
alone, without an identified underlying basis for the 
symptom.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.").  Thus, without a diagnosis of an underlying right 
leg disorder, the Board cannot grant service connection for 
aggravation of preexisting residuals of the right leg.  To 
prevail on the issue of service connection, there must be 
medical evidence of a current disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence 
of proof of a present disability, there can be no valid claim 
for service connection as Congress has specifically limited 
entitlement to service connection to cases where such 
incidents have resulted in a disability).  

In light of the above, the Board finds the preponderance of 
the evidence is against the veteran's claim of service 
connection for residuals of a right leg injury, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for residuals of a right 
leg injury is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


